Citation Nr: 1030929	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder due 
to a closed head injury.  

2.  Entitlement to an effective date earlier than February 25, 
2000, for additional VA compensation for a dependent spouse.  

(Issues as to entitlement to service connection for a low back 
disorder, to include as secondary to service-connected residuals 
of a right thigh and groin wound; whether there was clear and 
unmistakable error in a rating decision of March 24, 1998, 
denying service connection for posttraumatic stress disorder 
(PTSD), and, if not, whether new and material evidence has been 
received to reopen a claim therefor; whether new and material 
evidence has been received to reopen a previously denied claim 
for service connection for posttraumatic fibromyalgia, to include 
as secondary to service-connected residuals of a wound of the 
right thigh and groin; and a total disability rating based on 
individual unemployability (TDIU), for which the Veteran is 
separately represented, are addressed in a separate decisional 
document of the same docket number).  

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963.  

The matter of the Veteran's entitlement to an earlier effective 
date for VA compensation for a dependent spouse was previously 
before the Board of Veterans' Appeals (Board) in August 2007, at 
which time the Board modified the effective date from September 
11, 2000, to February 25, 2000, with remand to the VARO in Waco, 
Texas, of the question of whether the effective date should be 
earlier than February 25, 2000.  On remand, no further 
adjudicatory action was undertaken by the RO as to that matter, 
and it was again remanded by the Board in June 2009 for 
additional RO action.  No additional action by the RO was taken 
subsequent to the June 2009 remand, and the issue is further 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

In the absence of any claim made by or on behalf of the Veteran, 
the Board is without appellate jurisdiction to consider the 
question of the Veteran's entitlement to service connection for a 
seizure disorder due to a closed head injury.  


CONCLUSION OF LAW

The issue of the Veteran's entitlement to service connection for 
a seizure disorder due to a closed head injury is beyond the 
Board's appellate jurisdiction.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.202 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of the Veteran's entitlement to service connection for 
a closed head injury has been certified for appellate review by 
the RO, based on the VA Form 8, Certification of Appeal, executed 
by the RO in April 2010, stemming from the RO's rating decision 
of December 2008.  This matter does not fall within the power-of-
attorney granted to Kenneth M. Carpenter, Esq., (KMC) 
notwithstanding his raising of the issue in his February 2007 
correspondence to the RO.  The Veteran has not otherwise raised 
such issue, nor has his representative of record, Texas Veterans 
Commission (TVC), raised that issue on the Veteran's behalf.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Here, a claim for service 
connection for a seizure disorder was raised by the Veteran's 
attorney by means of his February 2007 correspondence to the RO; 
however, the attorney was without the authority to raise any such 
claim, given the limitations of the power-of-attorney executed by 
the Veteran.  The Veteran has not expanded the attorney's right 
to represent him as to the question of service connection for a 
seizure disorder, nor has the Veteran himself by word or action 
indicated an intent to enter a claim for service connection for a 
seizure disorder.  The record does not otherwise reasonably raise 
the issue of entitlement to service connection for a seizure 
disorder due to a closed head injury.  In the absence of a valid 
claim, there remain no allegations of errors of fact or law for 
appellate consideration as to that matter, and as the Board does 
not have jurisdiction to review the appeal on that issue, it must 
be dismissed.  

The Veteran is hereby advised that in the absence of a claim, the 
RO's action in December 2008, denying entitlement to service 
connection for a seizure disorder, is without legal effect and 
will not bar him from initiating an original claim for a seizure 
disorder should he decide to do so in the future.




ORDER

The issue of the Veteran's entitlement to service connection for 
a seizure disorder due to a closed head injury is dismissed 
without prejudice.  


REMAND

On remand, the RO did not undertake any further adjudicatory 
action, as it had been directed by the Board in June 2009, 
regarding the question of the Veteran's entitlement to an 
effective date earlier than February 25, 2000, for additional VA 
compensation for a dependent spouse.  Therefore, a remand is 
required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Before adjudication, however, clarification from the Veteran is 
needed regarding his desire for representation with respect to 
the effective date issue on appeal.  The Veteran's attorney, KMC, 
indicates that he is not the Veteran's legal representative with 
respect to that matter.  Review of the record shows that by 
separate powers-of-attorney received by VA in September and 
November 2000, the Veteran appointed the TVC to represent him 
without limitation in VA matters.  That was followed by the VA's 
receipt in January 2001 of a power-of-attorney executed by the 
Veteran, appointing KMC to represent him in matters pending 
before VA; such authorization was not limited to any specific 
issue(s).  

In April 2001, the Veteran appointed TVC to be his representative 
in VA matters and his appointment document contains a handwritten 
annotation that the appointment was limited to dependency issues 
only.  In June 2001, VA received a power-of-attorney in favor of 
KMC expressly limiting such representation to the Veteran's 
claims for service connection for PTSD including the question of 
clear and unmistakable error in a rating decision of March 1998, 
and for a TDIU.  The TVC advised VA in September 2003 
correspondence that it was not the Veteran's representative in 
any matter pending before VA.  In June 2004, VA requested in 
writing that the Veteran specify whether he wished TVC to 
represent him in his claim for an earlier effective date for VA 
compensation for a dependent spouse, and in his July 2004 
response, the Veteran stated he wished to revoke the TVC's power-
of-attorney and appoint his attorney to represent him with 
respect to that matter.  Notwithstanding the Veteran's July 2004 
action, no agreement between the Veteran and KMC for 
representation on the effective date for VA compensation for a 
spouse is contained in the claim folder and, as indicated above, 
KMC emphatically states that he does not represent the Veteran as 
to that matter.  Under these circumstances, no representative as 
to the dependency issue is shown, but further input from the 
Veteran as to his desire for representation is required, prior to 
readjudication of the appellate issue.  

Accordingly, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VA's duties 
to notify and assist the Veteran.  

2.  Contact the Veteran in writing and 
advise him that he is unrepresented as to 
his pending claim on appeal for an earlier 
effective date for VA compensation for a 
dependent spouse.  Also, inform him of his 
right to appoint a service organization, 
attorney, or agent to represent his 
interests in this appeal and by what 
mechanism that appointment may be 
effectuated.  

3.  Readjudicate the issue of the Veteran's 
entitlement to an effective date earlier 
than February 25, 2000, for additional VA 
compensation for a dependent spouse.  If 
any benefit sought on appeal remains 
denied, the Veteran and any appointed 
representative should be provided a 
supplemental statement of the case and a 
reasonable period in which to respond, 
before the record is returned to the Board 
for further review.

No action is required of the Veteran until he is notified by VA.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of the 
claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


